IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-31,660-12


                            EX PARTE FRED L. HARRIS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NO. C-3-W011392-0473732-G
                   IN CRIMINAL DISTRICT COURT NUMBER THREE
                             FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted capital

murder and sentenced to ninety-nine years’ imprisonment. The Second Court of Appeals affirmed

his conviction. Harris v. State, No. 02-93-00423-CR (Tex. App.—Fort Worth May 11, 1994) (not

designated for publication).

        Applicant contends, among other things, that newly discovered evidence establishes that he

is actually innocent, trial counsel was ineffective, an identification was impermissibly suggestive,
                                                                                                     2

the prosecution was racially motivated and violated Applicant’s due process and equal protection

rights, and the State knowingly relied on false evidence.

       Applicant’s actual innocence and false evidence claims are denied. His remaining claims are

dismissed. See TEX . CODE CRIM . PROC. art. 11.07, § 4. Accordingly, this application is denied in part

and dismissed in part.



Filed: June 12, 2019
Do not publish